COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-09-454-CV
 
CITY OF SOUTHLAKE, TEXAS                                               APPELLANT
 
                                                   V.
 
MICHAEL KENNY                                                                   APPELLEE
 
                                               ----------
           FROM THE 348TH DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered the parties= AAgreed
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(2), 43.2(f).
Costs of
the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d).
PER
CURIAM
PANEL:  WALKER, MCCOY, and
MEIER, JJ.
 
DELIVERED:  January 14, 2010




[1]See Tex. R. App. P. 47.4.